                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
     

    JUSTIN MUELLER, CRAIG BOLTE,                         Case No. 17‐CV‐1470 (NEB/TNL) 
    LARRY BLACK, and JOSHUA MERTZ,                                       
                                                                         
                          Plaintiffs,                                    
                                                        ORDER ACCEPTING REPORT AND 
    v.                                                       RECOMMENDATION 
     
    CHAD MESOJEDEC, Rehab Therapies 
    Director; NICHOLAS LAMMI, Rehab 
    Therapist; CHRISTINE SELL, Rehab 
    Therapist; STEVE SAYOVITZ, Security 
    Director; SANDRA BRYANT, Volunteer 
    Services Coordinator; MANDY 
    TORGERSON, Special Services 
    Supervisor; KEVIN MOSER, Program 
    Facility Director; and PETER PUFFER, 
    Clinical Site Director, in their individual 
    and official capacities,  
     
                          Defendants. 
     
 
          The  Court  has  received  the  December  20,  2018  Report  and  Recommendation  of 

United States Magistrate Judge Tony N. Leung. [ECF No. 22.] No party has objected to 

that Report and Recommendation, and the Court therefore reviews it for clear error. See 

Fed.  R.  Civ.  P.  72(b);  Grinder  v.  Gammon,  73  F.3d  793,  795  (8th  Cir.  1996)  (per  curiam). 

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 22] is ACCEPTED; and  
2. This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 41(b) for failure 

to prosecute.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 24, 2019                         BY THE COURT: 
 
                                                s/Nancy E. Brasel                
                                                Nancy E. Brasel 
                                                United States District Judge 
 
 

 




                                           2 
